Citation Nr: 9927666	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether a December 15, 1992, rating decision which denied 
entitlement to service connection for cervical disc disease 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had verified active military service from August 
1968 to August 1970, with subsequent Reserve service, 
including a period of inactive duty training from January 21, 
1989, to January 22, 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1997 by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs.  The veteran appeared at a personal hearing at the 
RO.


FINDING OF FACT

The December 15, 1992 rating decision which denied 
entitlement to service connection for cervical disc disease 
failed to address an October 1990 medical nexus opinion 
relating the veteran's cervical disc disease at C3-C4 and C5-
C6 to a traumatic injury in suffered while on inactive duty 
training in January 1989, and also failed to apply the 
correct law pertaining to compensation for injuries incurred 
during inactive duty for training to the facts as they were 
known; the outcome of the December 15, 1992, rating decision 
would have been manifestly different but for these errors.


CONCLUSION OF LAW

The December 15, 1992, rating decision denying entitlement to 
service connection for cervical disc disease was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that a December 15, 1992, 
determination denying entitlement to service connection for 
cervical disc disease involved clear and unmistakable error.  
In that decision, the RO denied service connection because a 
herniated nucleus pulposus was found over 20 years after a 
cervical strain in service (for which the veteran is service 
connected) and did not show a relationship to service.  In 
January 1993, the RO notified the veteran of the rating 
decision.  The veteran did not initiate an appeal of the 
decision, and the December 15, 1992, rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

The veteran's contentions in this case are essentially that 
the RO, in the December 1992 rating decision, committed CUE 
because there was evidence of record at that time to 
establish that the veteran's cervical disc disease was 
etiologically related to an injury sustained in January 1989 
during a period of inactive duty for training.  The Board 
agrees.  

The laws and regulations regarding service connection based 
on injury during inactive duty for training, in effect at the 
time of the December 1992 rating decision, are largely the 
same as those currently in effect.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be 
established for persons injured while on inactive duty for 
training.  38 U.S.C. §§ 101(23), 1110, 1131; 38 C.F.R. 
§ 3.6(d).  

The record that existed at the time of the December 1992 
rating decision included: an unrebutted October 1990 VA 
orthopedic medical opinion that the veteran's degenerative 
changes of the cervical spine were post-traumatic in origin; 
and an unrebutted October 1990 VA neurological medical 
opinion that the veteran's cervical radiculopathies at C6 
through C8 were "most likely secondary to his traumatic 
injury" (with the only trauma reported being the January 
1989 injury).  

The RO failed to apply the correct law (pertaining to 
compensation for injuries incurred during inactive duty for 
training) to the facts as they were known at the time of the 
December 1992 rating decision.  The RO  determined that there 
was no medical evidence to relate the veteran's cervical disc 
disease, diagnosed in 1990, to the veteran's period of active 
duty service from August 1968 to August 1970 or to his 
service-connected disability of cervical sprain (for which 
service connection had been established effective from August 
1970), but did not address the veteran's injury which 
occurred in January 1989 during inactive duty for training.  
The RO failed to address the October 1990 medical nexus 
opinion evidence relating the veteran's cervical disc disease 
at C3-C4 and C5-C6 to a traumatic injury during Reserve 
service in January 1989.  In doing so, the RO committed 
errors which, had they not been made, would have manifestly 
changed the outcome entered at the time of the December 1992 
decision, and would have resulted in a grant of service 
connection for cervical disc disease at C3-C4 and C5-C6.  For 
these reasons, the Board finds that the December 1992 rating 
decision was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a).

The Board notes that in his claim for CUE, submitted through 
his representative in February 1997, the veteran alleged that 
the rating decision of March 29, 1991 contained CUE in 
failing to address the issue of entitlement to service 
connection for cervical disc disease because the October 1990 
VA examination reports were of record.  However, while the 
March 1991 rating decision did not address the issue of 
entitlement to service connection for cervical disc disease, 
the veteran had not submitted a claim of entitlement to 
service connection for cervical disc disease, and there was 
no expressed intention to file such a claim for service 
connection discernable from the record.   See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a).  The claim for 
service connection the veteran submitted in March 1990 was 
for a "spinal condition" pertaining to his lumbar spine, a 
contusion with myofascial pain, traumatic degeneration with 
herniated nucleus pulposus at L3-L4, claimed to have been 
sustained in a January 1989 injury.  The only claims before 
the RO in March 1991 pertained to service connection for 
unrelated disorders and an increased rating for service-
connected cervical sprain.  It was not until October 1991, 
when the veteran's representative filed a letter which 
included reference to cervical disc disease, that an intent 
to raise a claim for service connection for cervical disc 
disease was expressed.  In this regard, however, the Court 
has held that the mere presence of medical evidence in the 
record concerning a condition does not establish an intent on 
the part of the veteran to seek service connection for that 
condition.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  



ORDER

The December 15, 1992, rating decision denying entitlement to 
service connection for cervical disc disease was clearly and 
unmistakably erroneous.  The appeal is granted to this 
extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

